By the Court.
Unquestionably the justice had no jurisdiction. The act of assembly of 1st March 1799, in the 4th section excepts civil actions for damages in personal assault and battery, from the powers of justices of the peace. 4 St. Laws, 353. This act which was temporary, was afterwards made perpetual, by a law constitutionally enacted by two thirds of the house of representatives and of the senate, on the 2d January 1804, so that it was in full force when the warrant issued. 6 St. Laws, 3.
The last exception, which has been properly verified by affidavit, as a plea in abatement, is also fatal. The husband must be joined in suits brought for injuries done to his wife, by the rules of law. The process was irregular, and being coram non judice, the whole is void and must be reversed.